Citation Nr: 0827338	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-07 150	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1946 to March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2006, 
July 2006, and September 2006 that determined new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in September 2002, the RO 
denied entitlement to service connection for bilateral 
hearing loss.  The veteran disagreed with that decision, the 
RO issued a statement of the case, and the veteran filed a 
substantive appeal, but he withdrew his appeal in 
October 2003.  

2.  Evidence received since the September 2002 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered, and it raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.204, 20.302, 
20.1103 (2007).  

2.  Evidence received since the September 2002 final decision 
is new and material, and the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Legal criteria

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service incurrence of an organic 
disease of the nervous system may be presumed if manifest to 
a degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Background and analysis

In a rating decision dated in September 2002, the RO denied 
service connection for bilateral hearing loss.  The RO 
reported that the veteran's service medical records were 
destroyed in a fire at the Records Center in 1973 and that 
efforts to obtain the veteran's service medial records from 
all potential sources had been unsuccessful.  The RO 
concluded there was no official documentation that the 
veteran's hearing loss was incurred in or aggravated by 
service.  Evidence of record included a July 2002 statement 
from the National Personnel Records Center that all or part 
of the veteran's records were destroyed in a fire in 1973, 
there were no sick reports on file for the veteran, and that 
the veteran's name was on morning reports of his unit, but 
there was no reference to health conditions.  Other evidence 
of record consisted of office records and an audiology report 
dated in 2001 from a private physician, J.R., M.D., who 
diagnosed the veteran as having severe sensorineural hearing 
loss, bilaterally.  

In its September 2002 rating decision, the RO denied the 
claim for service connection for hearing loss on the basis 
that there was no official documentation that the veteran's 
hearing loss was incurred in or aggravated by service and 
there was no evidence that his claimed condition was in any 
way related to service.  

The veteran filed a notice of disagreement with the 
September 2002 rating decision, the RO issued a statement of 
the case, and the veteran filed a substantive appeal, VA 
Form 9, Appeal to Board of Veterans' Appeals.  The veteran 
thereafter testified at a hearing at the RO in June 2003 
concerning noise exposure in service as an automotive 
mechanic.  He submitted additional office records and medical 
certificate from Dr. J.R. dated in 2003, which included 
diagnoses of bilateral sensorineural hearing loss.  The RO 
addressed this evidence in a supplemental statement of the 
case dated in September 2003.  In a letter received at the RO 
in October 2003, the veteran withdrew his appeal.  Because 
the veteran withdrew his appeal, the September 2002 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.204, 20.302, 20.1103.  

Evidence added to the record includes articles stating 
quinine, including as contained in Atabrine, is often 
prescribed for servicemen in areas where malaria is 
prevalent.  Also added were articles stating that prolonged 
use of drugs containing quinine may cause tinnitus and 
deafness.  The veteran submitted a statement from E.C., M.D., 
dated in June 2006.  Dr. E.C. stated the veteran is suffering 
from sensorineural hearing loss secondary to prolonged use of 
quinine, which he said is a known anti-malarial drug and a 
toxic drug when taken in large amounts or taken for a 
prolonged period of time.  In addition, the veteran submitted 
a June 2006 medical certificate from Dr. J.R. who certified 
the veteran had been examined and was found to have severe to 
profound sensorineural hearing loss.  He remarked that the 
veteran claimed to have been having these symptoms since his 
days in service.  Dr. J.R. further stated there possibility 
of drug or noise induced etiology cannot be ruled out.  

Other evidence added to the record includes a June 2006 
affidavit from the veteran's wife, to whom the veteran 
reports he had been married since January 1950.  The 
veteran's wife states she met the veteran seven months before 
they were married and that during that time they communicated 
with each other in writing because the veteran had defective 
hearing.  She states that at the wedding the judge had to 
shout so that the veteran could hear and that since they have 
been married she has had to shout to communicate with the 
veteran.  In addition, the veteran submitted a statement from 
received from a fellow serviceman in September 2006.  He said 
that during World War II he was assigned to the 37th Station 
Hospital in Okinawa, Japan, as a corpsman and his duty 
included ward attendant and ambulance driver.  He stated that 
he personally knows that while hospitalized at the 37th 
Station Hospital the veteran suffered with diarrhea, 
malnutrition, and hearing impairment.  He stated that he had 
to assist the veteran and that he had to speak loudly or have 
his mouth close to the veteran's ears in order for the 
veteran to hear him.  

Accepting the statements of the veteran's fellow serviceman 
and the veteran's wife as credible, this evidence, that is, 
statements from individuals who are competent to testify as 
to observed symptoms (in this case hearing loss) tend to 
establish the presence of hearing loss in service and since 
service.  The Board finds that this evidence, which was added 
to the record since the September 2002 rating decision, when 
considered with the evidence previously of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  Because the 
evidence is both new and material, the claim may be, and is, 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is allowed to that extent only.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for bilateral 
hearing loss.  Prior to adjudication of the claim on its 
merits, it is the judgment of the Board that further 
development is needed.  

Although there is of record a March 2006 RO memorandum in 
which the RO stated it had determined there are no service 
medical records for review, there is no indication that in 
its requests to NPRC that it requested that NPRC search for 
clinical records from the 37th Station Hospital from 
November 1947 to January 1948.  In any event, the NPRC 
response to the RO request was that there were no sick 
reports for the veteran on file.  It did not report that it 
searched for clinical records for the veteran from that 
hospital.  For completeness an additional request for search 
for those records should be made to NPRC.  In addition, it is 
the judgment of the Board that the veteran should be provided 
a VA audiology examination and a medical opinion as to the 
etiology of his current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and request that a 
search be made for clinical records for 
the veteran at the 37th Station Hospital, 
Okinawa, Japan, during the period from 
November 1947 through January 1948.  All 
action to obtain the requested records 
should be documented in the claims file.  

2.  Arrange for a VA audiology 
examination to determine the nature and 
etiology of the veteran's bilateral 
hearing loss.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the record, 
including statements from the veteran's 
wife and fellow serviceman who was a ward 
attendant in service, the audiologist 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran's bilateral hearing loss 
had its onset in service or causally 
related to any incident(s) of service 
including noise exposure as an auto 
mechanic or use of anti-malarial drugs in 
service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis the 
claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal is 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


